     Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 1 of 87




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

PAUL NICKLEN,

                Plaintiff,
v.

SINCLAIR BROADCAST GROUP, INC.,                      Case 1:20-cv-10300-JSR
SINCLAIR TELEVISION MEDIA, INC.,
ACC LICENSEE, LLC,                                   DEMAND FOR JURY
ANDERSON (WFBC-TV) LICENSEE, INC.,                   TRIAL
BALTIMORE (WNUV-TV) LICENSEE, LLC
CHESAPEAKE MEDIA I, LLC,
CHESAPEAKE TELEVISION LICENSEE, LLC,
COLUMBUS (WTTE-TV) LICENSEE, INC.,
DEERFIELD MEDIA (CINCINNATI) LICENSEE, LLC,
DEERFIELD MEDIA (MOBILE) LICENSEE, LLC,
DEERFIELD MEDIA (PORT ARTHUR) LICENSEE, LLC,
DEERFIELD MEDIA (ROCHESTER) LICENSEE, LLC,
DEERFIELD MEDIA (SAN ANTONIO) LICENSEE, LLC,
FLINT (WBSF-TV) LICENSEE, INC.,
GOCOM MEDIA OF ILLINOIS, LLC,
HARRISBURG LICENSEE, LLC,
HARRISBURG TELEVISION, INC.,
HSH FLINT (WEYI) LICENSEE, LLC,
KABB LICENSEE, LLC,
KATV LICENSEE, LLC,
KATV, LLC,
KBSI LICENSEE L.P.,
KDBC LICENSEE, LLC,
KDNL LICENSEE, LLC,
KDSM LICENSEE, LLC,
KDSM, LLC,
KENV, LLC,
KEYE LICENSEE, LLC,
KFDM LICENSEE, LLC,
KFOX LICENSEE, LLC,
KGAN LICENSEE, LLC,
KGBT LICENSEE, LLC,
KHGI LICENSEE, LLC,

                                                                          1
    Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 2 of 87




KHQA LICENSEE, LLC,
KJZZ LICENSEE, LLC,
KLGT LICENSEE, LLC,
KMPH LICENSEE, LLC,
KMTR TELEVISION, LLC,
KOCB LICENSEE, LLC,
KOKH LICENSEE, LLC,
KOKH, LLC,
KPTM LICENSEE, LLC,
KRCG LICENSEE, LLC,
KRNV, LLC,
KRXI LICENSEE, LLC,
KRXI, LLC,
KSAS LICENSEE, LLC,
KTUL LICENSEE, LLC,
KTUL, LLC,
KTVL LICENSEE, LLC,
KTVO LICENSEE, LLC,
KUPN LICENSEE, LLC,
KUQI LICENSEE, LLC,
KUTV LICENSEE, LLC,
KVCW, LLC,
KVII LICENSEE, LLC,
MANHAN MEDIA, INC.,
MERCURY BROADCASTING COMPANY, INC.,
MILWAUKEE TELEVISION, LLC,
MITTS TELECASTING COMPANY, LLC,
MPS MEDIA OF TENNESSEE LICENSE, LLC,
NASHVILLE LICENSE HOLDINGS, L.L.C.,
NEW AGE MEDIA OF GAINESVILLE LICENSE, LLC.,
NEW AGE MEDIA OF PENNSYLVANIA LICENSE, LLC,
NEW YORK TELEVISION, INC.,
PORTLAND (WPFO-TV) LICENSEE, INC.,
RALEIGH (WRDC-TV) LICENSEE, INC.,
RENO (KENV-TV) LICENSEE, INC.,
RENO (KRNV-TV) LICENSEE, INC.,
SAN ANTONIO TELEVISION, LLC,
SECOND GENERATION OF IOWA, LTD.,
SINCLAIR BAKERSFIELD LICENSEE, LLC,
SINCLAIR BOISE LICENSEE, LLC,


                                                                      2
    Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 3 of 87




SINCLAIR COMMUNICATIONS, LLC,
SINCLAIR EUGENE LICENSEE, LLC,
SINCLAIR LEWISTON LICENSEE, LLC,
SINCLAIR MEDIA III, INC.,
SINCLAIR MEDIA LICENSEE, LLC,
SINCLAIR MEDIA OF BOISE, LLC,
SINCLAIR MEDIA OF SEATTLE, LLC,
SINCLAIR MEDIA OF WASHINGTON, LLC,
SINCLAIR PORTLAND LICENSEE, LLC,
SINCLAIR PROPERTIES, LLC,
SINCLAIR SEATTLE LICENSEE, LLC,
SINCLAIR TELEVISION OF ABILENE, LLC,
SINCLAIR TELEVISION OF BAKERSFIELD, LLC,
SINCLAIR TELEVISION OF BRISTOL, LLC,
SINCLAIR TELEVISION OF CALIFORNIA, LLC,
SINCLAIR TELEVISION OF EL PASO, LLC,
SINCLAIR TELEVISION OF FRESNO, LLC,
SINCLAIR TELEVISION OF ILLINOIS, LLC,
SINCLAIR TELEVISION OF MONTANA, LLC,
SINCLAIR TELEVISION OF NEW BERN, LLC,
SINCLAIR TELEVISION OF OMAHA, LLC.,
SINCLAIR TELEVISION OF OREGON, LLC,
SINCLAIR TELEVISION OF PORTLAND, LLC,
SINCLAIR TELEVISION OF WASHINGTON INC.,
SINCLAIR TELEVISION STATIONS, LLC,
SINCLAIR YAKIMA LICENSEE, LLC,
SOUTH WEST OREGON TV BROADCASTING CORP.,
THE TENNIS CHANNEL, INC.,
WACH LICENSEE, LLC,
WAITT BROADCASTING, INC.,
WBMA LICENSEE, LLC,
WCHS LICENSEE, LLC,
WCTI LICENSEE, LLC,
WCWB LICENSEE, LLC,
WCWF LICENSEE, LLC,
WCWN LICENSEE, LLC,
WCWN, LLC,
WDKA LICENSEE, LLC,
WDKY LICENSEE, LLC,
WEAR LICENSEE, LLC,


                                                                      3
    Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 4 of 87




WFGX LICENSEE, LLC,
WFXL LICENSEE, LLC,
WGME LICENSEE, LLC,
WGME, INC.,
WGXA LICENSEE, LLC,
WICS LICENSEE, LLC,
WJAC LICENSEE, LLC,
WJAR LICENSEE LLC,
WKEF LICENSEE L.P.,
WKRC LICENSEE, LLC,
WLFL LICENSEE, LLC,
WLOS LICENSEE, LLC,
WLUK LICENSEE LLC,
WMBA LICENSEE, LLC,
WMMP LICENSEE L.P.,
WMSN LICENSEE, LLC,
WNAB LICENSEE, LLC,
WNWO LICENSEE, LLC,
WOAI LICENSEE, LLC,
WOIA LICENSEE, LLC,
WOLF LICENSEE, LLC,
WPBN LICENSEE, LLC,
WPDE LICENSEE, LLC,
WPEC LICENSEE, LLC,
WPGH LICENSEE, LLC,
WRDC, LLC,
WRGB LICENSEE, LLC,
WRLH LICENSEE, LLC,
WSBT LICENSEE, LLC,
WSET LICENSEE, LLC,
WSMH LICENSEE, LLC,
WSMH, INC.,
WSTQ LICENSEE, LLC,
WSYX LICENSEE, LLC,
WTGS LICENSEE, LLC,
WTOV LICENSEE, LLC,
WTTO LICENSEE, LLC,
WTVC LICENSEE, LLC,
WTVX LICENSEE, LLC,
WTVZ LICENSEE, LLC,


                                                                      4
         Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 5 of 87




    WTWC LICENSEE, LLC,
    WUCW, LLC,
    WUHF LICENSEE, LLC,
    WUPN LICENSEE, LLC,
    WUTV LICENSEE, LLC,
    WUXP LICENSEE, LLC,
    WVAH LICENSEE, LLC,
    WVTV LICENSEE, INC.,
    WWHO LICENSEE, LLC,
    WWMT LICENSEE, LLC,
    WXLV LICENSEE, LLC,
    WZTV LICENSEE, LLC,

                        Defendants,


                              THIRD AMENDED COMPLAINT

        On August 18, 2021, the Court granted Plaintiff’s motion for leave to file this Third

Amended Complaint by August 25, 2021, pursuant to Fed. R. Civ. P. 15(a)(2). Plaintiff

respectfully alleges his third amended complaint and states as follows:

                                      I. INTRODUCTION

        1.     This case is about willful and reckless copyright infringement claims against 149

for-profit websites1 generally owned and/or operated or controlled by affiliated subsidiaries

(each an “Affiliate Website” or referred to a “Sinclair Affiliate Defendant(s)” unless specifically

noted) of Defendant Sinclair Broadcast Group, Inc. (“Sinclair” unless otherwise noted). Each of

the 149 Affiliate Websites operated or owned by various Sinclair Affiliate Defendants separately




1
  Attached is Exhibit “A,” a stipulation by the parties as certain uncontested facts and
representations made by Sinclair Broadcast Group Inc. related to the alleged 149 infringements,
including the website domain address of each alleged infringement, the bates number of the
screenshot of the alleged infringement and entity names that may have operated each website as
represented by Sinclair Broadcast Group Inc. Plaintiff alleges that each Affiliate Website is more
likely than not liable for the content on its site.
                                                                                                   5
          Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 6 of 87




displayed Plaintiff Paul Nicklen’s (“Plaintiff” or “Nicklen”) starving polar bear video (the

“Video”) in an attempt to cash in on the Video’s “lightning-in-a-bottle" viral moment without

authorization, and caused damages to Plaintiff.2 At its core, this case is about makers and takers.

         2.     What this case is not about is Plaintiff seeking to hold a parent company, Sinclair

Broadcast Group, Inc., liable for infringing Plaintiff’s Video on various affiliates of Sinclair.

Rather, Plaintiff alleges that the evidence shows each Affiliate (by and through its operating

entity and/or TV station licensee, as the case may be determined by the fact finder) is separately

and independently liable for infringing Nicklen’s Video, and not Sinclair the parent.

         3.     The analogy, often used in antitrust disputes where the target is the parent

corporation, is one of a wheel with a hub (the parent) and spokes (the subsidiaries) that flow

from the hub to create the liability wheel. In this instance, Sinclair may be the hub, but none of

the 149 separate spokes (the Affiliate Websites or Sinclair Affiliate Defendants), are connected

to each another and are in fact detached from the parent for liability purposes based on Sinclair’s.

This is because of Sinclair’s own admissions and documents as alleged below that show

Sinclair’s terms and conditions of each Affiliate Website make only that Affiliate liable for the

content on that site and no other entity is responsible. To complete this analogy of no spokes

being connected to another spoke, no Affiliate Website has any hyperlinks to articles or posts on

any other Affiliate Website. In other words, the viewer of that website is kept on that website as

Sinclair had intended.

         4.     Under oath, Sinclair admits that it is “wrong to steal a copyright holder’s video

without authorization” and it is “wrong for a company to embed a person's copyrighted video




2
    See the Video at: https://www.facebook.com/paulnicklen/videos/10155204590778364/.
                                                                                                      6
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 7 of 87




from Facebook onto [149] websites without authorization from the copyright holder.” See Dep.

of David Bochenek, 30(b)(6) corporate representative of Sinclair, p 6-7, August 5, 2021.

       5.      Sinclair also admits that its policies read that displaying a “viral” video without

permission from the copyright holder is not transformative and would break not only Sinclair’s

own daily operating policies for third party copyrighted videos, but also violate the Copyright

Act. See Exhibit E (Photo and Video Use Guide, 11/2/2017).

       6.      In the summer of 2017, Plaintiff captured the rare footage for his Video moments

before the starving bear passed away near the Artic Circle in northern Canada.

       7.      Nicklen is a renowned Canadian photographer, filmmaker and marine biologist.

       8.      Nicklen has one of the largest social media followings in the world on Instagram

and Facebook for a photographer with close to 7.5 million followers. See

https://www.instagram.com/paulnicklen/ and https://www.facebook.com/paulnicklen.

       9.      Nicklen's videos and photos are regularly featured in National Geographic

Magazine, the New York Times, and many other publications with a global reach.

       10.     Plaintiff has received numerous international awards for his work including six

(6) with World Press Photo, three (3) with Pictures of the Year International, ten (10) in the BBC

Wildlife Photographer of the Year competition, and in 2012, Nicklen received the inaugural

Biogems Visionary Award from the National Resources Defense Counsel.

       11.     Nicklen is also a National Geographic Fellow and the co-founder of the

environmental conservation group, SeaLegacy. See https://www.sealegacy.org/.

       12.     Nicklen regularly donates licensing fees earned from his work to SeaLegacy,

including the Video here, but also retains licensing fees to support the budget of his business,

Paul Nicklen Photography, Inc., which requires more than $1 million per year to operate.



                                                                                                     7
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 8 of 87




       13.     In addition to being one of the world’s most acclaimed nature photographers,

Nicklen is a sought-after speaker, including being a featured TED Talk lecturer, and author.

       14.     In the past two decades, Nicklen has collaborated with scientists, filmmakers,

conservationists and explorers to create awareness and inspire action for global issues such as

climate change.

       15.     Since 2003, Nicklen has maintained a public web site that solicits inquiries for

licensing, speaking, film and photography projects at https://paulnicklen.com/, as well using

licensing agents at National Geographic. He now handles his own licensing inquiries.

       16.     A summary of factual allegations common to each infringement of the Video on

the 149 websites include:

               a. On December 5, 2017, Plaintiff Nicklen posted his copyrighted Video

                   depicting a starving polar bear in the Canadian Arctic to his public Instagram

                   and Facebook accounts. In both posts, the video’s caption included an explicit

                   written notice directing prospective licensees to contact Caters News Agency,

                   Plaintiff Nicklen’s designated agent to secure licensing fees for the Video;3

                   The caption’s licensing directive included a Caters email address and both its

                   U.S. and U.K. phone numbers.

               b. On December 7, 2017, National Geographic, with permission from Nicklen,

                   published a newly edited version of the Video in an article on its website that

                   explored Plaintiff Nicklen’s experience making the Video and featured quotes




3
 Plaintiff granted Facebook and Instagram a non-exclusive license to display the Video on his
Facebook and Instagram accounts by virtue of the terms of use of the platforms.
                                                                                                     8
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 9 of 87




                  from Plaintiff regarding the plight of the world’s polar bears in the face of

                  climate change.4

              c. On December 11, 2017, 149 Sinclair Affiliate Websites, websites owned

                  and/or operated by various subsidiaries of Defendant Sinclair Broadcast

                  Group, Inc., displayed the Video using an embed code from Facebook.5

              d. Each Sinclair Affiliate Website is subject to the same Terms and Conditions

                  which essentially state that each Sinclair Affiliate website is operated by its

                  corresponding local affiliate television station and creates a liability wall

                  between an Affiliate website and Sinclair or any other Affiliate website for

                  content posted to the Affiliate website.6

              e. The headline of each of the 149 Affiliate Websites posts announced that

                  Plaintiff’s Video was going “viral,” but the posts did not discuss how or why

                  the post went viral, or even what constitutes going viral. The supposedly

                  transformative “reporting” on the Video’s viralness was limited to an

                  introductory sentence wrongly stating that “a photograph of a starving polar

                  bear [had been] grabbing attention” (emphasis added) and a brief final

                  sentence noting that the Video had racked up “over a million views” – hardly




4
  Available at: https://www.nationalgeographic.com/news/2017/12/polar-bear-starving-arctic-
sea-ice-melt-climate-change-spd/ (See also Exhibit C).
5
  The Sinclair Affiliate Defendants, subsidiaries of Sinclair Broadcast Group, each either own,
operate, control, manage or provide services to TV station that each operate the Affiliate
Websites. As represented by Sinclair in Exhibit “A,” some TV stations are operated by an
unrelated license holder in arrangements known in the broadcasting industry as joint service
agreements, shared services agreements, or local marketing agreements, depending on the details
of the services provided and the relationship between the parties.
6
   See Exhibit F for the terms and conditions that apply to each Affiliate Website per the
stipulation that constitutes Exhibit A.
                                                                                                    9
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 10 of 87




                  new insight given that Instagram displays a video’s view count to the public

                  just below its caption.7

              f. The rest of each of the 149 Affiliate Websites posts was little more than a “cut

                  and paste job” comprised almost entirely of nearly verbatim portions of the

                  original captions accompanying Plaintiff’s own display of the Video on his

                  Facebook and Instagram accounts and the text of the National Geographic

                  article. 8

              g. The lack of transformative value evident in the Sinclair Affiliate Defendants’

                  posts displaying the Video is especially noteworthy given the fact that all

                  Sinclair Affiliate Defendants’ are subject to a corporate Photo and Video Use

                  policy plainly stating that that “viral videos” should never be published

                  without written authorization from the copyright owner unless a management-

                  level employee signs off on a fair use assessment, but explicitly notes that

                  merely commenting on a video’s viral status is not sufficiently transformative

                  for this purpose.9

              h. The same Photo and Video Usage policy goes on to warn Sinclair employees

                  that the Sinclair Affiliates have “recently received copyright infringement

                  claims for TENS OF THOUSANDS OF DOLLARS related to viral videos

                  used by our news stations just in the past three months.” Id. at 3 (Emphasis

                  original.)



7
  See Exhibit D as example of a Sinclair Affiliate Defendant’s display (Screenshot of one of 149
infringements).
8
  Exhibits: December 5, 2017 Facebook post by Nicklen (Exhibit B) NatGeo article (Exhibit C);
Example Post (Exhibit D).
9
  Exhibit E (Photo and Video Use Guide for 2017 and 2016)
                                                                                                 10
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 11 of 87




               i. Despite the explicit and clear licensing directive in Plaintiff’s Facebook and

                  Instagram captions putting Defendants on actual notice that licensing was

                  required, the Sinclair Affiliate Defendants displayed the Video on their

                  websites in its entirety in posts offering no original content beyond an

                  observation about the Video’s popularity, in an apparently routine violation of

                  their own official corporate policies.

               j. Each Sinclair Affiliate Defendants’ display of Plaintiff’s Video was a separate

                  and unique violation of his exclusive display right in the Video under 17

                  U.S.C. § 106(5).

       17.     The Sinclair Affiliate Defendants admit that none obtained a license for the

Video.10

       18.     On July 30, 2021, the Court held that Plaintiff Nicklen second amended complaint

[ECF. No. 72] “plausibly alleged that by embedding the Video without authorization, the Sinclair

Defendants violated the display right.” See Opinion and Order [ECF No. 102].

       19.     This third amended complaint arises under the United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et. seq. (the “Copyright Act”).



10
   See Answer to Second Amended Complaint at ⁋ 158 [ECF No. 104]. Additionally, Facebook,
Inc., through its counsel, admitted in open court on December 1, 2020 in a discovery conference
in Stephanie Sinclair v. Mashable, Inc. that Instagram (both of which the substantially similar
embedding tool to cause content to be displayed on third party websites), wholly owned by
Facebook, has never once authorized or given a third-party publisher a license to embed a photo
or video from another user’s Instagram account: “Facebook is free to, under its policies as Judge
Wood noted, to grant such sublicenses [to videos or photos on Instagram or Facebook], but they
did not do that. And they did not do that for anybody and the anybody would, of course, then
include Mashable in this situation.” See Sinclair v. Mashable, (18-cv-790), Tr. 8:24 to 9:14
(Dec. 1, 2020). This “anybody” also includes all Sinclair Defendants in this case and every
embedder publisher that has ever used the Instagram or Facebook embed tool to cause photos or
videos to be displayed in their third party, for profit websites.


                                                                                                   11
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 12 of 87




       20.     Plaintiff separately alleges that each Sinclair Defendant is independently (not

jointly and severally) liable for direct and willful copyright infringement of Plaintiff’s respective

works in violation of 17 U.S.C. §§ 106 and 501.

                                           II. PARTIES

       21.     Plaintiff Paul Nicklen is a resident of and domiciled in Canada.

       22.     Defendant Sinclair Broadcast Group, Inc. (“Sinclair”), is a Maryland corporation

located at 10706 Beaver Dam Road, Hunt Valley, MD 21020. It is a public company with a

current market cap of $2.4 billion, has more than 8,000 employees through its various affiliates,

and claims to own more than 600 channels. Sinclair is being sued not because it is liable for the

content any of the 149 Sinclair Defendants’ Sites, but instead because its involvement in this

action is necessary to bind the various Sinclair Affiliate Defendants.

       23.     Sinclair represents that it may have an ownership interest in each TV station

affiliate based on its Rule 7.2 corporate disclosure filing and that each TV stations owns and/or

operates the 149 Affiliate Websites as identified in Exhibit “A.” Each Affiliate Website, through

its terms and conditions, admit that only the operator of the TV station that also operates the Site

is liable for the content on that site. Exhibit “A” contains certain representations made by

Sinclair as to the operators of the various Affiliate Websites. However, Plaintiff alleges that

Sinclair’s pattern and practice well is documented with the FCC as to its history of lack of

candor and misrepresentations regarding ownership interests in broadcast licenses/real party in

interests (the very same TV stations that hold the licenses that also operate the Affiliate

Websites). Sinclair has also admitted to violations of sponsorship rules (pay-to-play of political

programming disguised as real news).




                                                                                                    12
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 13 of 87




        24.     In May 2020, Sinclair entered into a Consent Decree with the FCC, and is

required to submit compliance reports every six months related to items in the Consent Decree.

See https://www.fcc.gov/document/sinclair-pays-48-million-and-settles-all-pending-

investigations and https://docs.fcc.gov/public/attachments/FCC-20-59A1.pdf. Sinclair also

agreed to pay a $48 million fine for its conduct in mispresenting itself to the FCC and the public

during the 2017, 2018 and 2019 time periods, all relevant to the when the alleged infringements

occurred in December 2017. Based on Sinclair’s pattern and practice of admittedly dishonest

conduct with a federal government agency that resulted in the largest fine ever issues by the FCC

(some FCC commissioners suggested that Sinclair also ought to lose its FCC licenses to operate),

Sinclair indisputably has “unclean hands” and should be estopped from credibly challenging who

the real parties of interest are liable for the 149 infringements, i.e., which entity(s) are the real

owners or operators of any of the 149 Affiliate Websites, who the real operators are of the TV

stations that hold an FCC license and also claim to operate the Affiliate Websites at issue as

described in the terms and conditions of each Website. Of note, Plaintiff has also suffered from

and continues to suffer unfair prejudice related to discovering and proving who the real parties in

interest are as liability of and control of the 149 Sinclair Affiliate Websites, the same challenges

as the FCC had with real party interest as to the FCC licenses.

        25.     Defendant WCWN Licensee, LLC (d/b/a WCWN; d/b/a CW15 Albany) is an

entity listed on Exhibit A and referred to a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit A. It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by broadcasting to cable television

subscribers in Dutchess County.




                                                                                                        13
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 14 of 87




       26.     Defendant WCWN LLC (“WCWN”) is a Delaware company that is an entity

listed on Exhibit A and referred to as Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Ex. A. It purposefully submitted itself to the jurisdiction of the United States District

Court for the Southern District of New York by broadcasting to cable television subscribers in

Dutchess County.

       27.     Defendant SINCLAIR TELEVISION MEDIA, INC. is a Washington entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       28.     Defendant ACC LICENSEE, LLC is Delaware is entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       29.     Defendant ANDERSON (WFBC-TV) LICENSEE, INC. is a Delaware entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       30.     Defendant BALTIMORE (WNUV-TV) LICENSEE, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the



                                                                                                      14
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 15 of 87




United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       31.     Defendant CHESAPEAKE MEDIA I, LLC is a Nevada entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       32.     Defendant CHESAPEAKE TELEVISION LICENSEE, LLC is a Maryland that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       33.     Defendant COLUMBUS (WTTE-TV) LICENSEE, INC. is a Delaware entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       34.     Defendant DEERFIELD MEDIA (CINCINNATI) LICENSEE, LLC is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.




                                                                                                     15
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 16 of 87




       35.     Defendant DEERFIELD MEDIA (MOBILE) LICENSEE, LLC is a Delaware

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction

of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

       36.     Defendant DEERFIELD MEDIA (PORT ARTHUR) LICENSEE, LLC is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.

       37.     Defendant DEERFIELD MEDIA (ROCHESTER) LICENSEE, LLC is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.

       38.     Defendant DEERFIELD MEDIA (SAN ANTONIO) LICENSEE, LLC, is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.

       39.     Defendant FLINT (WBSF-TV) LICENSEE, INC. is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States



                                                                                                  16
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 17 of 87




District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       40.     Defendant GOCOM MEDIA OF ILLINOIS, LLC is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       41.     Defendant HARRISBURG LICENSEE, LLC is a Nevada entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       42.     Defendant HARRISBURG TELEVISION, INC. is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       43.     Defendant HSH FLINT (WEYI) LICENSEE, LLC is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.




                                                                                                   17
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 18 of 87




        44.    Defendant KABB LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        45.    Defendant KATV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        46.    Defendant KATV, LLC, is a Delaware entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        47.    Defendant KBSI LICENSEE L.P. is a Virginia entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        48.    Defendant KDBC LICENSEE, LLC is a Delaware entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   18
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 19 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

        49.    Defendant KDNL LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        50.    Defendant KDSM LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        51.    Defendant KDSM, LLC is a Maryland entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        52.    Defendant KENV, LLC is a Nevada entity that is an entity listed on Exhibit A and

referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.” It

purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.




                                                                                                     19
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 20 of 87




       53.     Defendant KEYE LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       54.     Defendant KFDM LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       55.     Defendant KFOX LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       56.     Defendant KGAN LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       57.     Defendant KGBT LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   20
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 21 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       58.     Defendant KHGI LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       59.     Defendant KHQA LICENSEE LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       60.     Defendant KJZZ LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       61.     Defendant KLGT LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   21
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 22 of 87




       62.     Defendant KMPH LICENSEE, LLC is a Delaware entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       63.     Defendant KMTR TELEVISION, LLC is a Delaware entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       64.     Defendant KOCB LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       65.     Defendant KOKH LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       66.     Defendant KOKH, LLC is a Nevada entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the



                                                                                                   22
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 23 of 87




Southern District of New York by serving customers in the District or conducting business in the

District.

        67.    Defendant KPTM LICENSEE, LLC is a Delaware entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        68.    Defendant KRCG LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        69.    Defendant KRNV, LLC is a Nevada entity that is an entity listed on Exhibit A and

referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.” It

purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        70.    Defendant KRXI LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                     23
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 24 of 87




        71.    Defendant KRXI, LLC is a Nevada entity that is an entity listed on Exhibit A and

referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.” It

purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        72.    Defendant KSAS LICENSEE LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        73.    Defendant KTUL LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        74.    Defendant KTUL, LLC is a Delaware entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        75.    Defendant KTVL LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                     24
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 25 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       76.     Defendant KTVO LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “1.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       77.     Defendant KUPN LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District

Court for the Southern District of New York by serving customers in the District or conducting

business in the District.

       78.     Defendant KUQI LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       79.     Defendant KUTV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   25
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 26 of 87




        80.    Defendant KVCW, LLC is a Nevada entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        81.    Defendant KVII LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        82.    Defendant MANHAN MEDIA, INC. is a Delaware entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        83.    Defendant MERCURY BROADCASTING COMPANY, INC., is a Delaware

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction

of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

        84.    Defendant MILWAUKEE TELEVISION, LLC is a Wisconsin entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States



                                                                                                   26
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 27 of 87




District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       85.     Defendant MITTS TELECASTING COMPANY, LLC is a California entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       86.     Defendant MPS MEDIA OF TENNESSEE LICENSE, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       87.     Defendant NASHVILLE LICENSE HOLDINGS, L.L.C. is a Delaware entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       88.     Defendant NEW AGE MEDIA OF GAINESVILLE LICENSE, LLC. is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.




                                                                                                     27
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 28 of 87




       89.     Defendant NEW AGE MEDIA OF PENNSYLVANIA LICENSE, LLC is a

Delaware entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.

       90.     Defendant NEW YORK TELEVISION, INC. is a Maryland entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       91.     Defendant PORTLAND (WPFO-TV) LICENSEE, INC. is a Maryland entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       92.     Defendant RALEIGH (WRDC-TV) LICENSEE, INC. is a Maryland entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       93.     Defendant RENO (KENV-TV) LICENSEE, INC. is a Maryland entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States



                                                                                                     28
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 29 of 87




District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       94.     Defendant RENO (KRNV-TV) LICENSEE, INC. is a Maryland entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       95.     Defendant SAN ANTONIO TELEVISION, LLC is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       96.     Defendant SECOND GENERATION OF IOWA, LTD. is an Ohio entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       97.     Defendant SINCLAIR BAKERSFIELD LICENSEE, LLC is a Nevada entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.




                                                                                                     29
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 30 of 87




       98.     Defendant SINCLAIR BOISE LICENSEE, LLC is a Nevada entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       99.     Defendant SINCLAIR COMMUNICATIONS, LLC is a Maryland entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       100.    Defendant SINCLAIR EUGENE LICENSEE, LLC is a Nevada entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       101.    Defendant SINCLAIR LEWISTON LICENSEE, LLC is a Nevada entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       102.    Defendant SINCLAIR MEDIA III, INC., is a Maryland entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States



                                                                                                     30
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 31 of 87




District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       103.    Defendant SINCLAIR MEDIA LICENSEE, LLC is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       104.    Defendant SINCLAIR MEDIA OF BOISE, LLC is a Delaware entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       105.    Defendant SINCLAIR MEDIA OF SEATTLE, LLC is a Delaware entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       106.    Defendant SINCLAIR MEDIA OF WASHINGTON, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.




                                                                                                     31
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 32 of 87




       107.    Defendant SINCLAIR PORTLAND LICENSEE, LLC is a Nevada entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       108.    Defendant SINCLAIR PROPERTIES, LLC is a Virginia entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       109.    Defendant SINCLAIR SEATTLE LICENSEE, LLC is a Nevada entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       110.    Defendant SINCLAIR TELEVISION OF ABILENE, LLC is a Texas entity that is

an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       111.    Defendant SINCLAIR TELEVISION OF BAKERSFIELD, LLC, is a Delaware

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction



                                                                                                     32
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 33 of 87




of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

       112.    Defendant SINCLAIR TELEVISION OF BRISTOL, LLC is a Virginia entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       113.    Defendant SINCLAIR TELEVISION OF CALIFORNIA, LLC is a California

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction

of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

       114.    Defendant SINCLAIR TELEVISION OF EL PASO, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       115.    Defendant SINCLAIR TELEVISION OF FRESNO, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.




                                                                                                     33
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 34 of 87




       116.    Defendant SINCLAIR TELEVISION OF ILLINOIS, LLC is a Nevada entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       117.    Defendant SINCLAIR TELEVISION OF MONTANA, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       118.    Defendant SINCLAIR TELEVISION OF NEW BERN, LLC is a North Carolina

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction

of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

       119.    Defendant SINCLAIR TELEVISION OF OMAHA, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       120.    Defendant SINCLAIR TELEVISION OF OREGON, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the



                                                                                                     34
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 35 of 87




United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       121.    Defendant SINCLAIR TELEVISION OF PORTLAND, LLC is a Delaware entity

that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       122.    Defendant SINCLAIR TELEVISION OF WASHINGTON INC. is a Washington

entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant.

Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction

of the United States District Court for the Southern District of New York by serving customers in

the District or conducting business in the District.

       123.    Defendant SINCLAIR TELEVISION STATIONS, LLC is a Delaware entity that

is an entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff

incorporates by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the

United States District Court for the Southern District of New York by serving customers in the

District or conducting business in the District.

       124.    Defendant SINCLAIR YAKIMA LICENSEE, LLC is a Nevada entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.




                                                                                                     35
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 36 of 87




       125.    Defendant SOUTH WEST OREGON TV BROADCASTING CORP. is a

Washington entity that is an entity listed on Exhibit A and referred to as a Sinclair Affiliate

Defendant. Plaintiff incorporates by reference Exhibit “A.” It purposefully submitted itself to

the jurisdiction of the United States District Court for the Southern District of New York by

serving customers in the District or conducting business in the District.

       126.    Defendant THE TENNIS CHANNEL, INC., is a Delaware entity that is an entity

listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by

reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       127.    Defendant WACH LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       128.    Defendant WAITT BROADCASTING, INC. is a South Dakota entity that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.

       129.    Defendant WBMA LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   36
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 37 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       130.    Defendant WCHS LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       131.    Defendant WCTI LICENSEE, LLC is a Delaware entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       132.    Defendant WCWB LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       133.    Defendant WCWF LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   37
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 38 of 87




       134.    Defendant WCWN LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       135.    Defendant WDKA LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       136.    Defendant WDKY LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       137.    Defendant WEAR LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       138.    Defendant WFGX LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   38
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 39 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

        139.   Defendant WFXL LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        140.   Defendant WGME LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        141.   Defendant WGME, INC. is a Maryland entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        142.   Defendant WGXA LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   39
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 40 of 87




       143.    Defendant WICS LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       144.    Defendant WJAC LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       145.    Defendant WJAR LICENSEE LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       146.    Defendant WKEF LICENSEE L.P. is a Virginia entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       147.    Defendant WKRC LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   40
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 41 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       148.    Defendant WLFL LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       149.    Defendant WLOS LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       150.    Defendant WLUK LICENSEE LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       151.    Defendant WMBA LICENSEE, LLC is an entity provided by Sinclair that is an

entity listed on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates

by reference Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States

District Court for the Southern District of New York by serving customers in the District or

conducting business in the District.




                                                                                                   41
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 42 of 87




       152.    Defendant WMMP LICENSEE L.P. is a Virginia entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       153.    Defendant WMSN LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       154.    Defendant WNAB LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       155.    Defendant WNWO LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       156.    Defendant WOAI LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   42
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 43 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

        157.   Defendant WOIA LICENSEE, LLC is an entity that Sinclair provided on Exhibit

A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit

“A.” It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        158.   Defendant WOLF LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        159.   Defendant WPBN LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        160.   Defendant WPDE LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   43
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 44 of 87




        161.   Defendant WPEC LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        162.   Defendant WPGH LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        163.   Defendant WRDC, LLC is a Nevada entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        164.   Defendant WRGB LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        165.   Defendant WRLH LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   44
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 45 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

        166.   Defendant WSBT LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        167.   Defendant WSET LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        168.   Defendant WSMH LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        169.   Defendant WSMH, INC., is a Maryland entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.




                                                                                                   45
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 46 of 87




       170.    Defendant WSTQ LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       171.    Defendant WSYX LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       172.    Defendant WTGS LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       173.    Defendant WTOV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       174.    Defendant WTTO LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   46
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 47 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       175.    Defendant WTVC LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       176.    Defendant WTVX LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       177.    Defendant WTVZ LICENSEE, LLC is a Maryland entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       178.    Defendant WTWC LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   47
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 48 of 87




        179.   Defendant WUCW, LLC is a Maryland entity that is an entity listed on Exhibit A

and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference Exhibit “A.”

It purposefully submitted itself to the jurisdiction of the United States District Court for the

Southern District of New York by serving customers in the District or conducting business in the

District.

        180.   Defendant WUHF LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        181.   Defendant WUPN LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        182.   Defendant WUTV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

        183.   Defendant WUXP LICENSEE, LLC is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court



                                                                                                   48
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 49 of 87




for the Southern District of New York by serving customers in the District or conducting

business in the District.

       184.    Defendant WVAH LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       185.    Defendant WVTV LICENSEE, INC. is a Maryland entity that is an entity listed

on Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       186.    Defendant WWHO LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       187.    Defendant WWMT LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.




                                                                                                   49
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 50 of 87




       188.    Defendant WXLV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

       189.    Defendant WZTV LICENSEE, LLC is a Nevada entity that is an entity listed on

Exhibit A and referred to as a Sinclair Affiliate Defendant. Plaintiff incorporates by reference

Exhibit “A.” It purposefully submitted itself to the jurisdiction of the United States District Court

for the Southern District of New York by serving customers in the District or conducting

business in the District.

                               III. JURISDICTION AND VENUE

       190.    This Court has exclusive subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 (federal question) and 28 U.S.C. § 1338 (copyrights).

       191.    In its Answer to the second amended complaint, Defendant Sinclair Broadcast

Group, Inc. and the Sinclair Affiliate Defendants did not contest the venue of this. Therefore, all

Defendants waived their right to challenge venue and accordingly venue is proper in the

Southern District of New York pursuant to 28 U.S.C. §§ 1391 because each Defendant availed

themselves in this District. New York City is likely considered the media capital of the world

and certainly the United States where discovery will show that all defendants in this case

purposefully availed themselves to the District either through customers/subscribers, or

financial/banking interests or both.

       192.    In its Answer to the second amended complaint, Defendant Sinclair Broadcast

Group, Inc. and all affiliates of Sinclair did not contest personal jurisdiction of this Court for this



                                                                                                     50
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 51 of 87




action. Therefore, this Court has in personam jurisdiction over Defendants because Defendants

each availed themselves of the privileges of conducting business in this district and the State of

New York and incurred a benefit from the copyright infringements, thus it is reasonable for each

Defendant to submit to the jurisdiction of this district court.

                    IV. TOLLING OF THE STATUTE OF LIMITATIONS

        193.    Throughout the time period relevant to this action, the Sinclair Affiliate

Defendants, each independently operated of Sinclair Broadcast Group, Inc., affirmatively

suppressed, concealed, and omitted from Plaintiff their acts and omissions violating Plaintiff’s

rights. Defendants willfully and knowingly kept Plaintiff ignorant of vital information essential

to Plaintiff’s rights and violations of Plaintiff’s rights essential to pursuit of a claim against the

Defendants, and as a result, Plaintiff could not have discovered the violation of rights, even upon

reasonable exercise of due diligence.

        194.    Defendants were aware that their actions were violating Plaintiff’s rights, but

continued to violate Plaintiff’s rights, for their own financial gain, while suppressing, concealing

and omitting this information from the Plaintiff.

        195.    The exact number of Defendants affiliated with a Sinclair Broadcast Group, Inc.

website that may liable is still unknown for entities that are independently (not jointly and

severally) liable for infringing on Plaintiff’s copyrighted Video on 149 separate, unique web sites

which are found in dozens of states and other districts around the United States. Out of an

abundance of caution, Plaintiff Nicklen has named all independently operated Sinclair Broadcast

Group, Inc.-affiliated entities (including FCC licensees) for each of the 149 Sinclair Broadcast

Group, Inc.-affiliated stations that that held an FCC license that operated the TV stations and

also operated each of the Affiliate Websites that displayed the Video.



                                                                                                         51
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 52 of 87




       196.    Plaintiff Nicklen’s claims arise from as many as 149 separate infringements

pursuant to the Copyright Act, and while Plaintiff could have elected to file 149 separate actions,

he elected to bring all actions in one case and submits that the Court has the discretion to

maintain 149 separate infringement claims in one action, similar to a consolidated case or multi-

district litigation. Filing 149 separate cases would have been burdensome for the courts, costly

and unduly burdensome for the parties, and impractical.

       197.    Common issues of law or fact for the Sinclair Affiliate Defendants include, but

are not limited to:

               a. Each separate Defendant Affiliate Website displayed the Video embedded

                      from Nicklen’s Facebook without a license and without seeking authorization

                      to display the Video

               b. Each separate Defendant Affiliate Website violated the Copyright Act by

                      infringing any of Plaintiff Nicklen’s exclusive rights in his copyrighted Video;

               c. Each separate Defendant Affiliate Website knew or acted in reckless disregard

                      of the high probability that its actions infringed any of Plaintiff Nicklen’s

                      exclusive rights in his copyrighted Video given that notice of licensing

                      requirements was clearly displayed besides the Video in the caption and the

                      display clearly violated the Sinclair Affiliate Defendants’ own official

                      corporate policies, and

               d. Each Defendant Affiliate Website is likely liable for either actual or statutory

                      damages for its violation of the Copyright Act.

///

///



                                                                                                      52
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 53 of 87




                         VI. GENERAL FACTUAL ALLEGATIONS

       198.    In 2017, online media companies pivoted their publishing strategy focus from

photo content to video content because videos generated greater viewer engagement and were

therefore more valuable than static images.

       199.    By this time, online media also recognized that the more “viral”11 a video was, the

more advertising a website or social media platform could generate. Over million views in the

first few days could be considered viral.

       200.    The Sinclair Affiliate Defendants are bound by admissions of Sinclair, that “The

video could be considered viral if it had more than a million plays.” See Dep. of Elizabeth

McKernan (30(b)(6) witness) at p. 65:10 to 65:11, July 7, 2021.

       201.    On the other side of the equation, if the content creator, a.k.a., the copyright

owner such as Plaintiff, could make a video that went viral, especially one that contained rare or

unique footage such as a starving polar bear, the copyright holder would likely command higher

than typical market value licensing fees for a video based on the rarity of the video.

       202.    Similar to most for-profit online media companies, in 2017 Plaintiff Nicklen also

pivoted from creating photos to videos for commercial use and licensing. Nicklen’s goal in

creating videos, such as the one at issue in this case, was to simultaneously gain exposure and

engagement for his work (which focuses on wildlife conservation, generally) and to obtain

licensing fees which helped to cover the $1 million-plus operating costs for his content creation

business and to sometimes benefit SeaLegacy operating costs.




 “Definition of viral: quickly and widely spread or popularized especially by means of social
11

media // a viral video.” See https://www.merriam-webster.com/dictionary/viral.
                                                                                                  53
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 54 of 87




       203.     In July of 2017, while on an expedition funded by a private group of wildlife

enthusiasts in the remote Canadian Arctic, Plaintiff Nicklen kept an eye out for photography and

video opportunities, eventually coming upon the starving polar bear in question.

       204.     As a biologist with nearly 30 years of experience, Nicklen immediately

understood the extreme rarity of witnessing a starving polar bear on the verge of death because,

most often when approaching death, the creatures instinctually wander out onto pack ice and slip

into the ocean without a witness or video evidence of their final journey.

       205.     Nicklen believed this was a once-in-a-lifetime opportunity to capture photos and

video content of a starving polar bear and share with the world what it would look like if global

climate change caused the collapse of the arctic food chain and the disappearance of polar bear

food sources.

       206.     Nicklen swiftly contacted his partner Cristina Mittermeier, instructing her to

assemble the SeaLegacy film/video production crew at the organization’s home base on

Vancouver Island, Canada, and do whatever it took to get to them to the location on Baffin

Island near Resolute Bay from Vancouver Island almost 2,000 miles away.

       207.     There was no guarantee that the bear would still be alive when Mittermeier and

the SeaLegacy team arrived some three days after first contact, but, for Plaintiff, it was worth the

gamble if he was to capture the rare event unfolding with this bear.

       208.     In order to accomplish capturing this rare, one-of-a-kind moment in wildlife

videography history, about $20,000 was spent on a charter plane bringing the SeaLegacy film

crew from Vancouver to Resolute Bay.

       209.     The wildlife enthusiasts for whom Nicklen had been acting as a guide

subsequently departed and permitted Nicklen and his team to use the boat and its entire crew for



                                                                                                  54
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 55 of 87




photo and filmmaking purposes in the region at no cost for an additional two weeks, a value of

approximately $800,000.

       210.    The film equipment delivered by Mittermeier, including the 8K video cameras,

used to capture the Video, cost about $150,000.

       211.    The film crew also needed to be compensated for their time.

       212.    Plaintiff and his small crew utilized various resources of about $1 million to

capture the Video.

       213.    Expeditions such as the one involved in the Video are often used to create

audiovisual content for the purpose of creating compelling conservation-oriented documentary

films and still images which Plaintiff then is entitled to license for a variety of purposes as the

copyright holder, be it to make a living off the licensing income or to divert it for the benefit of

the nonprofit organization he founded, SeaLegacy.

       214.    Once the SeaLegacy crew arrived to meet up with Nicklen to locate the bear, the

crew trekked to Somerset Island, adjacent to the much larger Baffin Island, in the mostly rural

Canadian territory of Nunavut where they were surprised to encounter one of the region’s famed

polar bears rummaging through garbage cans of a local village in a desperate attempt to find

food. Plaintiff and his crew filmed and photographed the emaciated bear believing it to be an

accurate representation of the fate that awaited the world’s polar bear population given the toll

that rise in global temperatures is taking on their natural habitat.

       215.    While still on the boat and after returning to Vancouver, Canada, Nicklen oversaw

the editing of his raw footage of the polar bear, eventually culling down one or two hours of raw

footage from various camera angles down to about a one-minute clip, and appropriately layering

in somber music to accompany the Video’s subject matter.



                                                                                                       55
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 56 of 87




       216.    Plaintiff, along with the help of Mittermeier and members of the SeaLegacy team,

strategized to publish the timing of the public release of the Video sometime after Thanksgiving

2017 to not only have maximum impact for exposure during the holiday season, but equally

important also to reap what Plaintiff expected to be significant licensing fees for the display of

the Video on various for-profit online media publishers’ sites.

       217.    On or about December 5, 2017, Plaintiff first posted the 60 second, edited version

of the footage he had captured of the starving polar bear to his public Instagram and Facebook

accounts.

       218.    Nicklen’s post was and is still located at: https://www.instagram.com/p/BcU-

6PsAoIp/ and https://www.facebook.com/paulnicklen/videos/10155204590778364/ (Attached as

Exhibit B) with the following caption after the post’s byline for both Facebook and Instagram:

                    My entire @Sea_Legacy team was pushing through their tears and emotions
                    while documenting this dying polar bear. It’s a soul-crushing scene that still
                    haunts me, but I know we need to share both the beautiful and the
                    heartbreaking if we are going to break down the walls of apathy. This is what
                    starvation looks like. The muscles atrophy. No energy. It’s a slow, painful
                    death. When scientists say polar bears will be extinct in the next 100 years, I
                    think of the global population of 25,000 bears dying in this manner. There is
                    no band aid solution. There was no saving this individual bear. People think
                    that we can put platforms in the ocean or we can feed the odd starving bear.
                    The simple truth is this—if the Earth continues to warm, we will lose bears
                    and entire polar ecosystems. This large male bear was not old, and he
                    certainly died within hours or days of this moment. But there are solutions.
                    We must reduce our carbon footprint, eat the right food, stop cutting down
                    our forests, and begin putting the Earth—our home—first. Please join us at
                    @sea_legacy as we search for and implement solutions for the oceans and
                    the animals that rely on them—including us humans. Thank you your support
                    in keeping my @sea_legacy team in the field. With @CristinaMittermeier
                    #turningthetide with @Sea_Legacy #bethechange #nature #naturelovers

                    This video is exclusively managed by Caters News. To license or use in a
                    commercial player please contact info@catersnews.com or call +44 121
                    616 1100 / +1 646 380 1615” (emphasis added)




                                                                                                     56
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 57 of 87




     (Screenshot of the Video and a portion of the caption showing the license directive)

       219.    The text that accompanied the Video on Facebook and Instagram on the captions

clearly put the world and the Sinclair Defendants on notice that Plaintiff was actively soliciting

licenses for commercial displays of the Video.

       220.    The caption in the Facebook and Instagram posts did not state that “embedding”

without authorization to an online media website was acceptable.

       221.    Sensing the Video would elicit significant engagement from the public, Plaintiff

entered into an agreement on December 5, 2017 for United Kingdom-based Caters News Agency

to be his exclusive agent for seeking and securing licensing fees for uses of the video in

exchange for a portion of the fees collected. As part of the agreement, Nicklen directed his

portion of the licensing fees to be paid directly to SeaLegacy.

       222.    Within days of its release, the Video was viewed by millions worldwide.

       223.    Caters licensed Plaintiff’s Video to almost two dozen entities both in the United

States and throughout the world, including The New York Times and The Washington Post, for

amounts ranging from “no fee” licenses (for certain uses determined by Nicklen, as the copyright

holder, to be strategically beneficial to him and/or SeaLegacy) to $680 for CTV and $1,500 for

Business Insider.12
       224.
               Eventually, Caters stopped acting as the licensing agent for the Video and Nicklen

assumed sole licensing duties, but Caters currently has an ongoing obligation to refer all




12
   Dozens of other companies, however, displayed the Video without a license, authorization or
valid legal defense, representing widespread usurpation of licensing opportunities by Plaintiff.
Plaintiff, through his agent(s) and attorneys secured some licenses (post display) and confidential
settlements for copyright infringement claims, leaving the 149 Sinclair Defendants’ websites as
alleged willful and/or reckless infringers.
                                                                                                     57
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 58 of 87




licensing inquiries for the Video directly to Nicklen, whose licenses of the Video include one to

Distrito Films ($1,000 for one (1) second of the minute-long video).

       225.    While reputable news organizations generally seek and secure licenses prior to

publication consistent with reasonable and acceptable industry practices, Nicklen has agreed to

license his Video to entities after they had first published it without his consent. Examples of

such post-publication licenses include, but are not limited to, International Business Times (a

$6,000 licensing fee) and TEN Media Publishing LLC/A360 Inc. ($6,500).

       226.    With few exceptions throughout his career, Nicklen has intentionally retained the

copyright in his works, including videos and photos as part of his business model.

       227.    Nicklen registered the copyright to the Video here as further alleged below.

       228.    When Nicklen creates a video such as the Video at issue, he invests his time. Not

simply the time invested in seeking out the subject matter, shooting vast amounts of footage, or

editing that footage down to a quality film/video, but the time invested in gaining the knowledge

and experience of a biologist and an acclaimed nature photographer/videographer.

       229.    When Nicklen creates a video such as the one at issue here, he invests a great deal

of knowledge, creativity and technical expertise.

       230.    When Nicklen creates a video such as the Video at issue, he often invests funds

from his company, Paul Nicklen Photography, Inc., or resources procured through SeaLegacy, to

use against the costs of production.

       231.    Despite all of Nicklen’s investment of time, funds, knowledge, creativity and

expertise, he does not expect to be fully compensated by every licensee who licenses usage of his

videos, including its first licensee; in other words, Nicklen reserves and sometimes strategically




                                                                                                   58
         Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 59 of 87




exercises the right to waive the license fees for his videos in instances of his choosing, which is

his exclusive right as the videos’ copyright holder.

         232.   Like every other copyright holder under the Copyright Act, the “copyright life” of

Plaintiff’s copyright lasts the life of the copyright owner plus 70 years.

         233.   In order for Plaintiff to recoup his overall investment in shooting his photos and

videos, including the starving polar bear Video, and also operate a sustainable business, Plaintiff

expects each photo and video will generate revenue throughout the copyright life of that photo or

video.

         234.   Plaintiff would be challenged to operate a sustainable content creation business if

copyright law did not provide him with exclusive rights to control the use of his videos by third

parties such as the Sinclair Affiliate Defendants.

         235.   Upon Plaintiff’s death, his copyrights pass to his heirs or successors or

beneficiaries of his estate, and they in turn have the right to monetize the copyrighted videos

throughout the life of the copyrights.

         236.   When Plaintiff’s videos are displayed or used without his authorization, such as

the Video in this case with the Sinclair Affiliate Defendants, this more likely than not results in a

loss of the license fee amount(s) that he would have charged had his permission been requested

and granted.

         237.   The unauthorized use of Plaintiff’s Video can forever preclude him from earning

revenue from licensing the Video for that same type of use, even on a non-exclusive basis.

         238.   The damage caused by an unauthorized use of the Video is not limited to the fee

that Plaintiff would have charged for that use, but also limits and sometimes prohibits his ability

to monetize his copyrights throughout the copyright life of his work.



                                                                                                     59
          Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 60 of 87




          239.   When Plaintiff issues post-publication licenses to entities that initially displayed

his photos or videos without his permission, he always charges the entity a significantly higher

fee for the license than the entity would have paid had it negotiated a fee ahead of time.

          240.   Plaintiff attempts to earn a living or to sustain his business by licensing his photos

and videos for usages such as websites, newspapers, magazines, television programs,

promotional videos, advertisements, etc. If companies such as Sinclair simultaneously offer

licenses for his photos and videos to its affiliates for those same types of uses, or uses yet to be

exploited by Plaintiff, without his authorization, the Sinclair and the Sinclair Affiliate

Defendants were acting in direct competition with Plaintiff’s own licensing efforts.

          241.   The Video of the polar bear is rare and scarce because no other footage of its kind

exists.

          242.   In the photo and video licensing industry, a license for web usage is generally

only permitted for usage on a single domain. In other words, licensing is generally limited to one

website, as is the custom and practice for stock photo agencies such as www.GettyImages.com.

          243.   It is common and accepted industry practice that a separate license fee is required

for each domain and that the common license duration for each fee is one year.

          244.   Most of Plaintiff’s video licenses are issued for online use, such as with the Video

in question; and though he does license his works for print use, this is generally not practical for

a 60 second video.

          245.   Online licensing usage is perhaps the single most important target market for

licensing including usage on social media platforms such as Facebook and Instagram.

///

///



                                                                                                        60
         Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 61 of 87




     A. COMMON ALLEGATIONS EVIDENCING 149 SEPARATE INFRINGEMENTS

         ON 149 OF SINCLAIR AFFILIATE DEFENDANTS’ AFFILIATE WEBSITES

         246.   Starting on December 11, 2017 and going through on or about February 9 and 10

202113 (for nearly all 149 Sinclair Affiliate Defendants’ Affiliate Websites), Defendants

displayed via Facebook embed Plaintiff Nicklen’s Video without authorization, a license or

protection by a “fair use” defense.

         247.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair through its

30(b)(6) corporate representative, evidence willful and/or reckless infringement of Plaintiff’s

Video.

         248.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

“Sinclair does not encourage stealing any content.” “Sinclair does not encourage our publishers

to take content that is not appropriate for them to use.” See Dep. of Elizabeth McKernan, p. 8:16-

8:25, July 7, 2021.

         249.   “It is not Sinclair’s policy to use copyrighted material that we don’t have

permission to use.” Id. at 9:12-10:2.

         250.   Jessie Karangu, a Sinclair employee in December 2017, had authority to publish

the Video to the 149 Affiliate Websites.

         251.   Jessie Karangu, a Sinclair employee in December 2017, was also trained that he

“never got permission from a copyright owner to embed their video” from Facebook in any of




13
  After the amended complaint was filed, the various Sinclair Affiliate Defendants took steps to
preserve evidence of the 149 infringements, which meant the Video was displayed for over three
(3) years on almost all the Affiliate Websites. See Exhibit. A, a stipulation showing the web
domain address where the display occurred, the TV station call letter, the TV station licensee,
and operators and/or owners of each TV station that may have operated the Sites.
                                                                                                  61
          Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 62 of 87




the 149 Affiliate Websites, despite the policies in the Photo and Video Use Guide’s explicit and

mandatory instructions to always seek permission from the copyright owners.

         252.   The Sinclair Affiliate Defendants were subject to a written corporate policy for

photo and video use on their broadcast stations and their corresponding websites, the Photo and

Video Use Guide,14 which included instructions on using content from social media accounts

such as Facebook; but contrary its official written policies, the Sinclair Affiliate Defendants

simultaneously had a separate, secret, oral policy wherein it was an acceptable practice to embed

copyrighted material without the owner‘s permission.

         253.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that it

is up to the individual stations to monitor and review copyrighted works on their individual

websites to ensure that that website is complying with the rights that they have obtained to

display a video. Dep. of Manny Fantis (30(b)(6) for Sinclair, at p. 126-128 in Britney Gobble

Photography Inc. v. Sinclair Broadcast Group Inc., vs. USA Entertainment News, Inc., 1:18-cv-

03403-RDB August 5, 2019.

         254.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that

there are potentially a couple different people at each Affiliate Website (carrying titles such as:

Digital Executive Producer, News Director or Digital Content Manager, etc.) that are charged

with reviewing and monitoring the use of any copyrighted works on the Affiliate Website to

ensure compliance with rights in which the TV station has been granted for that Site. Id.

         255.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that at

each Affiliate Website, there is a running audit or a daily audit and it's up to the digital executive




14
     See Exhibit E, Photo and Video Use Guide (11/2/2017)
                                                                                                      62
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 63 of 87




producer or the news director at each affiliate website to know that they had the rights to publish

the content on the site. Id.

        256.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that it

had a policy that when the national desk (someone such as Jessie Karangu) hit the “publish

button” for a post to be published on 149 Affiliate Websites, it was a requirement that someone

at the national desk was to send each of the Affiliate Websites an email or something in writing

that gave Sinclair express written consent to use a video. Id.

        257.    That email would be sent out Monday through Friday and a few times and a more

limited capacity on the weekends. Dep. of McKernan at 20:18-21:15.

        258.    Despite formal discovery requests, it is likely that Sinclair and the Sinclair

Affiliate Defendants lost or destroyed the email or emails that were sent to the various contacts at

the 149 Affiliate Websites that the polar bear Video was being displayed on each of the Affiliate

Websites.

        259.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that

the terms and conditions of each of the separate 149 Affiliate Websites state that each Affiliate is

“operated by Affiliates of Sinclair each of which also operates a local television station” and

“notwithstanding anything to the contrary in this visitor [website] agreement, we [the Affiliate

Website] will not be liable for the content of or any services provided by any Sinclair Affiliate

Websites other than this site… (Attached as Exhibit F, the terms and conditions that apply to

each Affiliate Website per the stipulation in Exhibit A).

        260.    In other words, each local TV station that is operated by Affiliates of Sinclair and

operates the website for that TV station is only liable for the content that is displayed on its

specific, unique site and no other entity is liable. This contracting of liability in this written



                                                                                                     63
          Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 64 of 87




document is circumstantial evidence that each Affiliate Website intended to only be liable for the

content on its not and insulate itself from liability for claims of copyright infringement occurring

on other sites. Simply put, factually each Affiliate Website is only liable for the content on its

site and cannot factually be jointly and severally liable with any other of the 148 Affiliate

Websites at issue here.

          261.   Factually, the terms and conditions are also clear that the Affiliate Website never

intended to specifically make Sinclair Broadcast Group Inc. liable for the content that is

displayed or appeared on any one Affiliate Website.

          262.   The Sinclair Affiliate Websites, owned and/or operated by various Sinclair

Defendants, had a written policy to “always seek permission from copyright owners, regardless

of whether video is used natively or embedded from Facebook.” See Exhibit E (Photo and

Video Use Guide (November 2, 2017). Exhibit E-1 is also attached as the 2016 version of the

2017 document.

          263.   The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

none ever reached out to Plaintiff to license (or embed) his Video for display on any of the 149

Affiliate Websites.

          264.   The Sinclair employee who hit the “publish” button for the Video on a program

called Storyline was trained that the use of the embed code gave him the ability to publish the

Video, and circumstantially, he was neither trained on licenses nor permission for the use of third

party copyrighted content, which evidences willful and/or reckless disregard for Plaintiff’s

rights.




                                                                                                     64
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 65 of 87




       265.    The same Sinclair employee who hit the publish button testified that he does not

“know anything about licenses except for drivers' licenses.” Dep. of Jesse Karangu at 23:4 to

23:17, July 1, 2021.

       266.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that

“we must always seek written permission from copyright owners before using any content

including videos and photos from social media, YouTube clips or other video content in stories.”

Dep. of McKernan at 35:01-35:16.

       267.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that

nowhere in its written official policies regarding displaying copyrighted content of third parties

is “embedding” an exception to the policies, which were written by Sinclair in-house lawyers.

Id. at 160: 14-18. The Sinclair Defendants have maintained a defense that they had some oral,

unwritten policy that embedding was an acceptable exception yet this contradicts at least two

years (2016 and 2017) policies. See Exhibit E.

       268.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit no one

for an Affiliate Website performed a “fair use” analysis. Dep. of McKernan at 44:18-45:22.

       269.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admits that

“before using any YouTube videos or social media content without permission from the owner

you must meet the following [5] factors,” and there is no exception mentioned that would excuse

embedded content. Id. at 44:18-45:22.

       270.    Under Fair Use Factor One (1) from Sinclair’s own corporate polices that they

used everyday, the Sinclair Defendants are not sure what editorial perspective the posts give to

the Video. Id. 51:4-51:9.




                                                                                                   65
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 66 of 87




       271.    Under oath, the Sinclair Affiliate Defendants denied that there were “two different

operations going on, the way the lawyers wanted things run and the way the [website] publishers

did things on their own.” Id. at 47:08-47:15. Yet, the factual evidence shows that this is exactly

what was happening. Sinclair’s inhouse lawyers crafted daily operating policies that followed the

Copyright Act (like an operating treatise), yet the various Affiliate Website operations had to

feed their relentless appetite to publish and display quality content, especially “viral” content that

could create traffic on their websites and generate ad revenue from that traffic.

       272.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair and regarding

a fair use defense, admit that the headline authored by a national desk employee at Sinclair

references a video while the first sentence references a photograph (which is not accurate or

consistent), admits that Sinclair didn’t add any commentary “aside from mentioning that it had

more than a million views on Facebook,” and that there’s nothing original or unique or editorial

about noting a million views where anyone seeing the video can clearly see a video’s view count.

Id. at 56:10-56:25, 59:9-60:6, 61:2-61:13.

       273.    The Sinclair Affiliate Defendants sought out viral or trending videos but

recklessly failed to train their employees with the Photo and Video Use Guide which included

bold, UPPERCASE instructions highlighted in green: “VIRAL VIDEOS: THIS MEANS NO

VIRAL VIDEOS WITHOUT WRITTEN AUTHORIZATION FROM THE COPYRIGHT

OWNER.” See Exhibit E Photo and Video Use Guide at Section III 2) iii.

       274.    Under a fair use defense, The Sinclair Defendants admit that its own policies state

(in ALL CAPS) that “it is not transformative if a station shows a viral video, even if the anchor

introduces the video, describes the video, and comments on the popularity of the video, is not

transformative. THAT IS NOT TRANSFORMATIVE.” Id.



                                                                                                    66
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 67 of 87




       275.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that by

embedding the Video, the entire 60 seconds in displayed. Id. at 76:5-76:12.

       276.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that its

own policies state “we must only use the shortest amount of the video as necessary for our story”

and “60 seconds is a lot more than a few seconds.” Id. at 78:11-78:14, 79:04.

       277.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

their own policies state in bold font: “Assume all photos and videos are subject to copyright

protection!” and “there’s no carve outs or exceptions under this rule.” Id. 80:12-81:19 and

81:20-81:24.

       278.    Sinclair violated its own policies when it failed to shoot the video clip off of a

screen and show it in its full context from the social media page for the entire duration of the clip

(Fourth Factor under Photo and Video Use Guide.) Id. at 85:15-86:13.

       279.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

their own policies state that “If the station has followed all of the [fair use] steps and determines

that the… …social media content is essential to the story, you must first present it to the station’s

news director or news director’s designee for final sign-off and approval. Id. 88:15-89:18.

There is no evidence that this ever happened here.

       280.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit its

official corporate policy, the Photo and Video Use Guide, reads in all caps, underlined, bold font:

“UNLESS ALL FIVE FACTORS ABOVE HAVE BEEN MET, YOU CANNOT USE THE

CONTENT WITHOUT AN EXPLICIT WRITTEN LICENSE FROM THE COPYRIGHT

OWNER.” Under these policies, which appear to relate to fair use, there are no exceptions or




                                                                                                    67
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 68 of 87




caveats under the policies for content such as Plaintiff’s Video that was embedded from

Facebook.

       281.      The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

violated its own internal policies (“common errors”) in the following ways:

                 a. “The fact that a photo/video is available on the Internet does NOT mean that

                    it is free to use or that you can use that photo/video without express

                    permission from the content owner.”

                 b. The fact that an image/video is available on someone’s YouTube or Facebook

                    page does NOT mean that the image is free to use or that the Facebook user

                    actually owns the image/video in the first place.”

                 c. “Just because other media companies use You Tube clips or social content in

                    stories does NOT mean they are fair game.”

       282.      The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

because of the licensing language (directives to potential licensees) on the Facebook and

Instagram captions written by Plaintiff, Sinclair knew or should have known Plaintiff was

attempting to license his Video. Id. at 109:19-23.

       283.      The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

each of the Affiliate Websites generate revenue from posts such as the 149 where the Video was

displayed.

       284.      The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

Facebook did not give Sinclair or Sinclair Affiliate permission to use Plaintiff Nicklen’s video.

Id. at 112:22.




                                                                                                    68
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 69 of 87




       285.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

there is no document in 2017 that authorizes the Sinclair Affiliate Websites to embed and display

copyrighted videos without seeking permission from the copyright owner, other than the Photo

and Video Use Guide which requires an affiliate to seek written permission unless it meets all

five factors of its official corporate policy. Id. at 113:12, 113:19-113:20.

       286.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit no

Affiliate Website had a license agreement as it pertains to embedding content onto [our] websites

[…] from platforms like Facebook or Twitter or Instagram or any others. Id. at 114-115.

       287.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that the

Video was displayed from December 11, 2017 until it was taken down in February 2021.

       288.    The Sinclair Affiliate Defendants refuse to admit that Nicklen lost the opportunity

to negotiate a licensing fee for each of the Affiliate Websites to display his Video.

       289.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

that the polar bear video is not a work of fiction.

       290.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit content

creators (such as Nicklen) of documentaries tend to [produce their works] for monetary purposes.

       291.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that no

Affiliate Website did anything to change, shorten, or alter plaintiff’s copyrighted Video when it

was embedded. Id. at 134:4-6.

       292.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

each Site each could have easily published a link to Nicklen’s starving polar bear video without

actually displaying (via embed) the video into its websites. Id. at 134:20-23.




                                                                                                 69
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 70 of 87




       293.    The Sinclair Defendants avoid publishing pornography and explicit content on

any Affiliate Website in native videos as well as embedded videos because the display of such

content may offend viewers and FCC regulations as to prohibited content.

       294.    Yet, the Sinclair Defendants testified over and over that when they displayed

content stored on a third-party server such as Facebook, they were not violating the exclusive

display right of a copyright holder such as Plaintiff. At the same time, the Sinclair Affiliates

acknowledge that content deemed morally offensive or illegal under the FCC rules (e.g., nudity

or profanity) embedded from a social media account for display on an Affiliate Website would

still be offensive and prohibitively again company policy even though the display did not

originate from a Sinclair or Sinclair Affiliate Defendant server. This is evidence of contradictory

legal positions in both instances for alleged wrongdoing and illustrates that the Sinclair Affiliate

Defendants avoiding liability for offending its viewers in one instance, but taking the opposite

position for non-offensive conduct to justify violating Plaintiff’s copyright.

       295.    Neither Sinclair or any of the Sinclair Affiliate Defendants could not produce or

had any knowledge about a “written agreement between Sinclair Broadcast Group and each of

the [149] affiliate websites to publish copyrighted content on those websites.” Id. at 142:7-14.

       296.    Yet, Sinclair and Sinclair Affiliate Defendants cannot ascertain which entity owns

any website (or the content on the site) because it’s “too complicated” or too complex.

       297.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that the

digital managers at local TV stations would be in charge of making sure that the content that

lives on their affiliate websites is indeed content that can be published; it's a part of the

responsibilities of people working in the local TV stations to know that what is on their website;

each Affiliate station is responsible for what it is on their websites; digital managers (or whatever



                                                                                                   70
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 71 of 87




their title is) at the local level have authority to remove content from their website that violates

either a policy or the law. Id. at 146-149.

       298.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that no

Affiliate Website manager made any requests to remove the post where Video was displayed

even though people working at the TV stations were charged with awareness and have actual

knowledge of the content that is published on their Affiliate Website. Id.

       299.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that all

149 affiliate stations would have more likely than not known that Plaintiff Nicklen's polar bear

video was embedded on a post on their website and each websites manager is aware of the

content that's published on their site because they can refresh it and see the new content and it’s

also designated as new, so it's fairly easy to see when new content is published on a website. Id.

       300.    Even though the Sinclair Affiliate Defendants, bound by admissions of Sinclair,

admit that there are checks and balances as to what content is displayed on each of the 149

Affiliate Websites, the undisputable facts show that each separate Affiliate Website is

responsible and liable for the content on its own site as confirmed by each site’s terms and

conditions

       301.    Each of the 149 Affiliate Websites not only violated the Affiliate Website’s

policies related to displaying copyrighted content, but also each site separately violated

Plaintiff’s exclusive display right in his Video.

       302.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

there is neither a fixed budget nor was any money spent on licensing third party copyrighted

content for the display on 149 Affiliate Websites.




                                                                                                       71
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 72 of 87




       303.    The Sinclair Defendants have no evidence and did not produce documents that

show any licensing fees were ever paid to “stringers” or freelance photographers or

videographers at any time. Rather, the Sinclair Affiliate Websites elected to recklessly display

third party copyrighted content without bothering to seek to a license, confirm that a license or

permission had been obtained.

       304.    There is no more evident admission of the Sinclair Affiliate’s conduct than in the

Photo and Video Use Guide (See Exhibit E) wherein Sinclair’s in-house lawyers remind the

Affiliate Website managers that it was mandatory (not optional and not simply encouragement)

to follow the Photo and Video Use Guide because “****We’ve recently received copyright

infringement claims for TENS OF THOUSANDS OF DOLLARS related to viral videos used by

our news stations just in the past three months.” This dire warning of following the official

corporate policy is found the Photo and Video Use Guide in both 2016 and 2017 and is factual

evidence that the Affiliate Websites have actual knowledge that using viral videos result in likely

claims for copyright infringement.

       305.    The Sinclair Affiliate Defendants, bound by admissions of Sinclair, admit that

“nowhere in the Photo and Video Use Guide written by Sinclair’s in-house counsel does it

mention a different policy for embedded content” and there is no written policy or written

communication that maintains that is lawful to embed Facebook content without authorization

from the copyright holder. Id. at 160-164.

       306.    Strikingly, Sinclair refused to acknowledge that the 149 Affiliate Websites

violated nearly every policy found in the Photo and Use Guide but instead doubled down with

reference and parroting of an unwritten, undocumented, oral-only policy created as a defense for

this case. There are no emails, no memo, no training materials, no handbooks, manuals,



                                                                                                    72
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 73 of 87




operating procedures, policy or practice guide that any Sinclair Affiliate Defendant or any

Affiliate Website have in its possession or control that allow the embedding of copyrighted

content without permission or authorization or a license from the copyright holder, or any

document that excuses not doing a full evaluation or analysis of the five (5) “fair use” factors

identified in the Photo and Use Guide.

       307.    Essentially, the Sinclair Defendants may have manufactured a defense by having

the Sinclair corporate representative testify about an unwritten, orally communicated, “secret”

policy for embedding from Facebook, which in turn caused Plaintiff to expend significant time,

costs, energy and effort proving that the display right was violated, especially in light of the

violations of the Photo and Video Use Guide.

       308.    The display of the Video by the Sinclair Affiliate Defendants is not transformed

by or through any commentary or criticism sufficient for fair use purposes.

       309.    The 149 displays of the Video on 149 separate websites merely note the “viral”

nature of the Video (which violates Sinclair Affiliate Defendants’ own internal policies for fair

use. The 149 displays also simply regurgitate Plaintiff Nicklen’s caption to the Video from his

Instagram and Facebook posts, the text of a December 7, 2017, article about the Video published

by licensee, National Geographic.15

       310.    Moreover, in all 149 posts by Defendants where the Video was used, each

displayed or caused to be displayed the entire one-minute Video, far more than is reasonably

required or necessary to comment or criticize the subject matter of the Video or Video itself.

       311.    The display of the entire Video here is analogous to a writer that embeds an entire

Hollywood blockbuster movie into his critique of the movie, then asserts “fair use” as a defense


15
  See: https://www.nationalgeographic.com/news/2017/12/polar-bear-starving-arctic-sea-ice
-melt-climate-change-spd/
                                                                                                    73
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 74 of 87




to justify the full display. The use of the entire film in such a critique is no more justified than

Defendants’ 149 displays of the entire one-minute Video here.

       312.    Additionally, because Plaintiff regularly licenses his videos as a part of his means

to make a living, and did so with the Video, the Defendants’ unauthorized, non-transformative

display of the Video on their commercial websites was a bad faith usurpation of the market for

Plaintiff to license Video. Thus, any fair use defense will fail on its face.

       313.    Prior to the embedding and displaying of the Video by Defendants on 149

separate web sites, Plaintiff Nicklen’s Video were first posted and displayed on his respective

public Instagram and Facebook accounts on or about December 5, 2017.

       314.    Plaintiff maintains the sole copyright interest in his Video.

       315.    Plaintiff timely registered his Video with the US Copyright office, the certificate

of which is attached as Exhibit as G.

       316.    All Sinclair Affiliate Defendant Websites accomplished an unauthorized display

of Nicklen’s Video by displaying the Video from Nicklen’s Facebook account, generally referred

to as Facebook’s application programming interface (“API”) code, in 149 separate Defendants'

websites causing the Video or Photo to simultaneously be displayed within the body of each of

the 149 Defendants’ web site without the need for a viewer of any Defendants’ web site to take

additional action or navigate their web browser away from the web site to the Facebook account

of Nicklen. In other words, a viewer of the article on a website likely did not even know that the

Video displayed in the body of the web site was “embedded” and the actual Video file was

stored on Instagram’s server.16




16
  Upon information and belief, Instagram's default format for images is JPEG (.jpg), meaning
that any image that is uploaded in PNG (.png), BITMAP (.bmp) or MP4 of MOV files.
                                                                                                       74
         Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 75 of 87




         317.   The Court has previously noted that “no user intervention was required to display

the Video's individual images nonsequentially. An individual still image from the Video awaits

Sinclair readers whether they click the image to play the video or not.” See Opinion and Order,

Dkt. No. 102.

         318.   To a viewer of the Post, content embedded from a Facebook account appears no

differently than other content within the Post, be it Defendants’ advertisements, clickable links,

or Defendant’s content. A viewer does not need to be a Facebook user or have a Facebook

account to view the Video displayed via an embed within any of the 149 separate Defendants’

posts.

         319.   All Facebook user account holders, including Plaintiff, agree to Facebook’s

Terms of Use in order to initially open an account and maintain that account for use on the

Instagram or Facebook platform.

         320.   Pursuant to Facebook’s Terms of Use, Facebook users, such as Plaintiff, retain

ownership of his copyrighted photos and videos that are posted to his Facebook account.

         321.   However, each user, such as Plaintiff here, agrees to grant Facebook, a

nonexclusive license to the Video he posts to his Facebook account, including any copyrighted

photos or videos. This granting of a license, in turn, provides Facebook permission to license, or

sublicense, those copyrighted photos should Facebook elect to do so.17

         322.   There is no evidence that Facebook granted any of the Sinclair Affiliate

Defendant Websites in this case a license to the Video.




17
  See Facebook Terms of Use applicable in December 2017 to the February 2021 when most of
the 149 posts by the Sinclair Affiliate Websites were displayed.
                                                                                                  75
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 76 of 87




       323.    In fact, Facebook’s lawyers, represented in open court that Facebook has never

granted or given a license to an online publisher (such any of the Sinclair Defendants) who use

the embed tool.

       324.    Facebook’s has made it clear that all publishers have always needed to obtain a

license or permission by either the copyright holder or Facebook, as required by law.

       325.    Further, users, such as each of the Sinclair Defendants that used Facebook’s

embedding code, agrees to be bound by an additional set of rules contained within Facebook’s

Platform Policy (“Platform Policy”).

       326.    Notably, Facebook’s Platform Policy contains no language (that can be

reasonably interpreted or misconstrued) that provides embed users such as each of the Sinclair

Defendants a license or sub-license to freely use, display, publish, or embed the Video of

Plaintiff without first ensuring that each Defendant Affiliate Website received “all rights

necessary to display the content of a Facebook user.

       327.    Non-party Facebook Inc. publicly confirmed that Instagram (which uses the

similar or substantially the same terms for embed users) does not automatically give API embed

users a license or sub-license to use and display the content of a Facebook user:

     "While our terms allow us to grant a sub-license, we do not grant one for our embeds
     API. Our platform policies require third parties [such as Defendants] to have the
     necessary rights from applicable rights holders. This includes ensuring they have a
     license to share this content, if a license is required by law."18

       328.    The Sinclair Affiliate Defendants have admitted that none of the 149 Affiliate

Websites obtained a license for the Video from Facebook or from Plaintiff.




18
  Timothy B. Lee, Instagram just threw users of its embedding service under the bus, Ars
Technica, June 4, 2020. Available at: https://arstechnica.com/tech-policy/2020/06/instagram-
just-threw-users-of-its-embedding-api-under-the-bus/.
                                                                                                  76
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 77 of 87




       329.      Instead, Defendants stole Nicklen’s Video by using the Facebook embed tool in

149 separate website posts on Defendants’ respective Affiliate Websites. This is despite

Facebook’s public position regarding licensing and the use of the API embed tool, and at least

two court rulings in the Southern District of New York in McGucken v. Newsweek LLC et. al.,

No. 1:2019cv09617 - Doc. 35 (S.D.N.Y. June 1, 2020) and Sinclair v. Mashable Inc. No.: 1:18-

cv-00790 (S.D.N.Y.).

       330.      Due to the large number of Sinclair Affiliate Defendant infringers that involve a

common set of facts, joinder of the Sinclair Affiliate Defendants for the independent liability of

the 149 Affiliates Sites is likely the most appropriate procedural mechanism and vehicle to

manage the 149 infringements, rather than as many as 149 separate matters as this benefits all

parties and the court systems throughout the United States.

       331.      In any event, none of the Sinclair Affiliate Defendants took the Video off from

the 149 websites despite being on actual or constructive notice of Facebook’s position about the

API/no automatic license and two S.D.N.Y. court decisions.

       332.      Each of the Sinclair Affiliate Defendants willfully or recklessly ignored this

information, even though each of the Sinclair Defendants are considered sophisticated corporate

digital publishing companies with lawyers or management to address licensing and video rights

clearing for any such uses.

       333.      None of the Sinclair Affiliate Defendants secured a license or permission from

Plaintiff Nicklen to display, copy, reproduce or use his copyrighted Video in their respective

website posts.

       334.      Plaintiff Nicklen’s Video is filed as Exhibit “H” (under separate cover) and the

U.S. Copyright Office’s registration for his video is attached as Exhibit “G” and bears Effective



                                                                                                     77
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 78 of 87




Date of February 7, 2018 and Registration number PA 2-102-139, with a supplemental

registration with Registration number 2-290-646, and a corrected first publication date of

December 7, 2017, the day NatGeo published its article.

       335.    Defendant Sinclair Broadcast Group, Inc. (“Sinclair”) owns as many 601

television channels in the United States. See Exhibit I. Despite Plaintiff’s best efforts to allege

and confirm which parties may be liable for the 149 separate displays, the following facts from

Sinclair’s Terms and Conditions (Exhibit F) show contradictory, vague, and potential

misrepresentations as who are the real parties in interest for liability for content on an Affiliate

Website:

               a. “Each website is operated by an Affiliate of Sinclair Television Group, Inc.

                   ("Sinclair").

               b. Each “site is one of a network of ad-supported sites operated by Affiliates of

                   Sinclair [multiple Affiliates?] each of which [a single Affiliate?] also operates

                   a local television station (each a "Sinclair Affiliate Website" and, collectively,

                   the "Sinclair Network of Sites").

               c. The Terms and Conditions define “Affiliate" to means “a company

                   controlling, controlled by or under common control with another company, or

                   a company which shares common management.” (Three separate definitional

                   options which is likely written in an intentionally vague way).

               d. “These Website terms and Conditions (sometimes called "Agreement") are a

                   binding legal contract between you [the website user] and the [single,

                   separate] Sinclair Affiliate that operates this website ("we," "us" or "our") and

                   governs your



                                                                                                       78
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 79 of 87




                   use of such website and any content made available from or through such

                   website, including any subdomains thereof.” This shows that each Affiliate

                   that operates the website and any submains are governed by the Terms and

                   Conditions.

        336.   Plaintiff sent Defendant Sinclair’s registered agent a cease and desist to preserve

and takedown all alleged infringements of the Video on December 9, 2020. However, no Sinclair

Affiliate Website complied with the takedown notice and Plaintiff’s Video remained displayed

on about 149 web sites until the Affiliate Websites took the Video down on February 9 or 10,

2021.

        337.   As an example of one of the unauthorized displays of the Video (also referenced

in Exhibit A), Defendant WCWN Licensee, LLC (d/b/a WCWN; d/b/a CW15 Albany), allegedly

operated by Defendant Sinclair Communications, LLC displayed Nicklen’s Video from his

Facebook account in a post titled, “Starving Polar Bear Goes Viral in Heartbreaking Video,”

published on December 11, 2017. Attached as Exhibit D.

        338.   The example post (Exhibit D) essentially shows a cut and paste job from the Nat

Geo article, Exhibit C. The NatGeo article shows in yellow highlights the text in the post quoted

from the Nat Geo article, and shows in yellow highlights the source text used in the post. To

evidence lack of any objective transformation, Exhibit B also shows in blue highlights of the text

that the post grabbed from Nicklen’s Facebook Post, which is attached as Exhibit B, and shows

in blue highlights the source text used in the post. The post cannot be objectively found as

transformative in anyway by grabbing near identical language from the Nat Geo article and

Nicklen’s Facebook Post.




                                                                                                 79
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 80 of 87




       339.    Each Sinclair Affiliate Website is a separate infringer and not jointly and

severally liable with any other Affiliate for their infringing display of Nicklen’s video. Sinclair

Broadcast Group Inc.’s employee may have hit the “publish” button, but the Terms and

Conditions contract away or disclaim any liability except for liability on the Affiliate Website

operated by the same entities that may operate the Affiliate TV station that holds the FCC

license. Therefore, Plaintiff is entitled to seek separate awards of statutory damages as to each

infringing Sinclair Affiliate Website, which may be as many as 149 or a few as 38 entities.

       340.    The general rule is that a parent such as Defendant Sinclair Broadcast Group Inc.

is a “separate and distinct entity” in copyright infringement cases. See, e.g., Sinclair v. Ziff Davis,

LLC and Mashable, Inc., 454 F.Supp.3d 342, 347 (S.D.N.Y. 2020) (holding that Mashable is a

separate entity from Ziff Davis, LLC, “corporations and their subsidiaries are legally distinct

….” for copyright infringement purposes).

       341.    A “parent” company such Sinclair Broadcast Group Inc. cannot in good faith

“reverse” pierce its own corporate veil for any affiliate subsidiaries to avoid liability for those

affiliates. Big East Entertainment, Inc. v. Zomba Enterprises, Inc., 453 F.Supp.2d 788 (S.D.

N.Y.). A parent corporation may not pierce the corporate veil for its own benefit in order to

advance the claims of its subsidiary. This is akin to maintaining that each of the Sinclair Affiliate

Defendants are simply just shells (perpetuating a fraud) on creditors and others who rely on the

separate and distinct nature of the companies. So, Sinclair Broadcast Group cannot “pierce” its

own corporate veil to avoid liability of the various affiliates as this would mean that there is no

separation between all of its affiliated companies, i.e., it is a sham corporate structure for

purposes of avoiding copyright liability (all one entity) but for purposes of FCC licenses and




                                                                                                      80
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 81 of 87




operating TV stations that each have its own website or other statutory schemes such as antitrust,

Sinclair purports to rely on having separate, distinct independent operating affiliates.

       342.    In other words, Plaintiff Nicklen may seek a separate damages award against each

separate Sinclair Affiliate Defendant that operates an Affiliate Website or alternatively, actual

damages.

                                   VII. CAUSES OF ACTION

         COUNT 1: INFRINGEMENTS OF COPYRIGHTS (17 U.S.C. §§ 106, 501)

   (PLAINTIFF NICKLEN AGAINST ALL SINCLAIR AFFILIATE DEFENDANTS)

       343.    Plaintiff Nicklen incorporates herein by this reference each and every allegation

contained in each paragraph above.

       344.    Plaintiff Nicklen is and was at all relevant times the sole copyright owner under

United States copyright with respect to the copyrighted Video identified in Exhibit H and the

registration in Exhibit G.

       345.    Among the exclusive rights granted to Plaintiff under the Copyright Act are the

exclusive rights to reproduce his copyrighted works, to distribute his copyrighted works to the

public and the exclusive display right.

       346.    Defendant Sinclair Broadcast Group Inc., without the permission, license, or

consent from Plaintiff, caused 149 initial embeds of Nicklen’s copyrighted Video which was

separately displayed on 149 Affiliate Websites using the Facebook embed code. Based on the

agreements in place between Defendant Sinclair Broadcast Group Inc and each of the separate

Affiliate Websites liable for the content its separate Site, each Affiliate Website is separately

liable for the display of Nicklen’s Video that was distributed to the public.




                                                                                                    81
         Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 82 of 87




         347.   Each Affiliate Website through various the Sinclair Affiliate Defendants each

separately violated Plaintiff’s exclusive rights of display (17 U.S.C. § 106(5)), reproduction (17

U.S.C. § 106(1)), and/or distribution (17 U.S.C. § 106(3)) of Nicklen’s Video as alleged above.

         348.   Neither Defendant Sinclair Broadcast Group, Inc. nor any one of the 149 separate

Affiliate Website operators of the Sinclair TV stations ever sought permission or secured a

license for the right to display Plaintiff’s copyrighted Video despite Plaintiff operating a publicly

available website for the purpose of inviting offers from potential licensors and despite Plaintiff

Nicklen providing explicit written public licensing information in the text of his Instagram and

Facebook posts where the Video was first displayed and which Sinclair admits that it saw and

read and each Sinclair Affiliate Defendant should have saw and read.

         349.   Plaintiff is also informed and believe that each of the display right violations of

the foregoing acts of infringements have been willful and intentional or reckless, in total

disregard of and with indifference to the rights to Plaintiff’s copyright and exclusive rights under

copyright.

         350.   Willfulness is supported by the Sinclair Defendants and their various Affiliates

having admitted that prior to displaying Nicklen’s Video, the affiliate TV stations received (and

presumably resolved) numerous copyright infringement claims for TENS OF THOUSANDS OF

DOLLARS, making this evidence of knowledge of serial copyright infringers likely admissible,

which also creates a presumption of enhanced damages. See Exhibit E, Photo and Video Use

Guide.

         351.   As a result of the Sinclair Affiliate Defendants’ 149 separate violations and/or

displays on unique web domains of Plaintiff’s exclusive rights under copyright, Plaintiff is also




                                                                                                      82
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 83 of 87




entitled to statutory damages pursuant to 17 U.S.C. § 504(c) for Defendants’ infringements of the

copyrighted Video.

       352.    Alternatively, Plaintiff can elect to pursue actual damages pursuant to 17 U.S.C. §

504(b) based on a number of factors including but not limited to what the various Sinclair

Defendants earned from the websites via advertising, impressions, user traffic etc., and savings

from the avoidance of paying a licensing fee that represents the fair value for the scarcity and

rarity multipliers factored into the value of Plaintiff’s Video, the duration of a license (generally

one year is the industry standard), the value of the damaging Plaintiff’s copyright (his life plus

70 years) and the number of web domains at issue (149) that a license could have been separately

negotiated in good faith.

       353.    Plaintiff is further entitled to attorney’s fees and costs pursuant to 17 U.S.C. §

505.

       354.    In the event that Nicklen’s Video is still published, displayed or found to be with

Defendants, the conduct of Defendants have caused, may still be causing, and will continue to

cause Plaintiff irreparable injury that cannot fully be compensated or measured in money unless

enjoined and restrained by this Court. Plaintiff has no adequate remedy at law. Pursuant to 17

U.S.C. §§ 502 and 503, Plaintiff is entitled to injunctive relief prohibiting Defendants from

further infringing Plaintiff’s copyright, and ordering Defendants to destroy all copies of images

made or used in violation of Plaintiff’s exclusive rights and to remove the Video from any

website that Defendants control, operate, or own.

                                         VIII. DAMAGES

       355.    Defendants’ conduct caused actual damages and/or are each liable for up to 149

separate statutory damages of up to $30,000.00 for each separate infringement for each



                                                                                                     83
        Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 84 of 87




Defendant entity that is liable for an infringement or alternatively up to $150,000.00 for each of

the 149 instances of willful infringement pursuant to 17 U.S.C. § 504. Alternatively, Plaintiff

may elect to seek actual damages and profits earned by Defendants related to the infringing

conduct.

                                 IX. JURY TRIAL DEMANDED

       356.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiff respectfully demands a trial by jury of

all the claims asserted in this Complaint so triable.

                                    X. RELIEF REQUESTED

       357.    WHEREFORE, Plaintiff respectfully requests and prays that the Court enter

judgment on his behalf adjudging and decreeing that:

               a. For declaratory relief under the Federal Copyright Act and for an injunction

                   providing: “the Sinclair Affiliate Defendants and all 149 Affiliate Websites

                   shall be and hereby are enjoined from directly or indirectly infringing

                   Plaintiff’s rights under federal or state law in the Copyrighted Video, whether

                   now in existence or later created, that is owned or controlled by Plaintiff,

                   including without limitation by using the Internet, the Facebook or Instagram

                   embedding API code, or any online media distribution system to reproduce

                   (i.e. download) of Plaintiff Nicklen’s Video, to distribute (i.e. cause to be

                   displayed) any of Plaintiff’s copyrighted works, or to make any of Plaintiff’s

                   works available for distribution to the public, except pursuant to a lawful

                   license or with the express authority of Plaintiff. Defendants also shall destroy

                   all copies of Plaintiff’s videos that Defendants have downloaded onto any

                   computer hard drive or server and remove the ‘embed code’ pointing to the



                                                                                                   84
Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 85 of 87




        Copyrighted Video from the internet or Instagram that Defendants have

        control or ownership interest in.”

     b. For Plaintiff to be awarded either: (i) Plaintiff’s actual damages and

        Defendants’ profits, gains, or advantages of any kind attributable to

        Defendants’ infringement of Plaintiff’s copyrighted works based on the rarity

        and uniqueness and scarcity of the Video that was displayed on 149 separate

        web domains; or (ii) alternatively, statutory damages of up to $30,000.00 per

        infringement or up to $150,000.00 for each instance up as many as 149

        separate willful infringement of Plaintiff’s Copyrighted works pursuant to 17

        U.S.C. § 504.

     c. For Defendants to be required to account for all profits, income, receipts, or

        other benefits derived by Defendants as a result of their unlawful conduct.

     d. For Plaintiff’s costs and expenses in this action, including all reasonable

        attorney’s fees incurred herein, pursuant to 17 U.S.C. § 505 and/or 17 U.S.C.

        § 1201 et. seq.

     e. For Plaintiff to be awarded pre-judgment interest from the time of the

        infringements.

     f. For such other and further relief as the Court may deem just and proper.




                                                                                         85
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 86 of 87




Dated: This 25th day of August 2021.


                                       Respectfully submitted,

                                       By: /s/ James H. Bartolomei
                                       James H. Bartolomei Esq.
                                       Duncan Firm, P.A.
                                       Of Counsel
                                       809 W. 3rd Street
                                       Little Rock, Arkansas 72201
                                       501-228-7600 phone
                                       james@duncanfirm.com

                                       and

                                       Bryan D. Hoben, Esq.
                                       Hoben Law
                                       1112 Main Street
                                       Peekskill, New York 10566
                                       347-855-4008
                                       bryan@hobenlaw.com

                                       and

                                       Robert Kaplan, Esq.
                                       Kaplan, Fox, and Kilsheimer LLP
                                       850 Third Street
                                       New York, New York 10022
                                       rkaplan@kaplanfox.com

                                       Attorneys for Plaintiff Paul Nicklen




                                                                              86
       Case 1:20-cv-10300-JSR Document 105 Filed 08/25/21 Page 87 of 87




                                     PROOF OF SERVICE
       The undersigned certifies that a copy of the foregoing instrument was served upon the

attorneys of record of all parties to the above cause via email at their respective business

addresses via the Court’s ECF system, on August 25, 2021, as well as a courtesy copy delivered

to the Court. I declare under the penalty of perjury that the statement above is true to the best of

my information, knowledge and belief.

                                   By: /s/ James H. Bartolomei




                                                                                                   87
